UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number:000-51818 ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (Exact name of small business issuer as specified in its charter) FLORIDA 20-4200300 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 391 Hua Yu Lane, Dong Xin Street Xi'an, Shaanxi Province, P.R.China (Address of principal executive offices) (8629) 8826-5109 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of May 19, 2008: 30,662,114 Number of shares of preferred stock outstanding as of May 19, 2008: 100,000 1 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 1A.RISK FACTORS 18 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 18 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 18 SIGNATURES 19 INDEX TO EXHIBITS 20 3 Table of Contents ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of March 31, 2008 and June 30, 2007 F-5 Condensed Consolidated Statements of Operations And Comprehensive Income for the three and nine months ended March 31, 2008 F-6 Condensed Consolidated Statements of Cash Flows for the three and nine months ended March 31, 2008 F-7 Condensed Consolidated Statements of Stockholders’ Equity for the nine months ended March 31, 2008 F-8 Notes to Condensed Consolidated Financial Statements F-9 to F-14 4 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2007 (Currency expressed in United States Dollars (“US$”), except for number of shares) March 31, 2008 June 30, 2007 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ 2,968,254 $ 2,775,361 Billed accounts receivable, net 498,419 103,953 Unbilled accounts receivable 1,940,517 98,804 Amount due from stockholders - 39,080 Other receivables and prepayments - 2,100 Total current assets 5,407,190 3,019,298 Property, plant and equipment, net 454,988 470,960 Intangible asset 170,887 - TOTAL ASSETS $ 6,033,065 $ 3,490,258 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ - $ 393,455 Deferred tax liabilities 590,958 - Income tax payable 349,366 201,545 Amount due to stockholders 35,264 - Other payables and accrued liabilities 358,592 79,724 Total current liabilities 1,334,180 674,724 MINORITY INTEREST 239,290 141,044 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 100,000 shares authorized; 100,000 shares issued and outstanding 100 100 Common stock, $0.001 par value; 100,000,000 shares authorized; 30,662,114 and 28,662,114 shares issued as of March 31, 2008 and June 30, 2007 30,662 28,662 Additional paid-in capital 2,191,732 1,151,049 Deferred compensation (119,179 ) (236,250 ) Stock subscription receivables (765,000 ) - Accumulated other comprehensive income 467,731 168,372 Statutory reserves 239,955 155,661 Retained earnings 2,413,594 1,406,896 Total stockholders’ equity 4,459,595 2,674,490 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 6,033,065 $ 3,490,258 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (unaudited) Three months ended March 31, Nine months ended March 31, 2008 2007 2008 2007 REVENUES, NET: Projects $ 5,807,891 $ 385,966 $ 8,993,913 $ 2,447,211 Products 1,316,520 - 1,316,520 - 7,124,411 385,966 10,310,433 2,447,211 COST OF REVENUE: Projects 3,990,155 241,609 6,131,516 1,573,202 Products 824,062 - 824,062 - 4,814,217 241,609 6,955,578 1,573,202 GROSS PROFIT 2,310,194 144,357 3,354,855 874,009 OPERATING EXPENSES: Consulting and professional fees 90,325 13,200 408,294 56,150 Research and development 21,503 - 114,683 - Allowance for doubtful accounts 475,801 - 369,685 - General and administrative 93,553 94,101 271,521 314,842 Total operating expenses 681,182 107,301 1,164,183 370,992 INCOME FROM OPERATIONS 1,629,012 37,056 2,190,672 503,017 OTHER INCOME: Interest income 622 50 1,441 296 INCOME BEFORE INCOME TAXES 1,629,634 37,106 2,192,113 503,313 Income tax expenses (810,231 ) (80,038 ) (1,002,875 ) (212,999 ) Minority interest (53,105 ) (5,223 ) (98,246 ) (26,887 ) NET INCOME (LOSS) $ 766,298 $ (48,155 ) $ 1,090,992 $ 263,427 Other comprehensive income: - Foreign currency translation gain 177,954 39,766 299,359 46,013 COMPREHENSIVE INCOME $ 944,252 $ (8,389 ) $ 1,390,351 $ 309,440 Net income per share – Basic and diluted $ 0.02 $ (0.00 ) $ 0.04 $ 0.01 Weighted average number of shares outstanding during the period – Basic and diluted 30,662,114 27,438,128 30,225,750 26,308,025 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (unaudited) Nine months ended March 31, 2008 2007 Cash flows from operating activities: Net income $ 1,090,992 $ 263,427 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Minority interest 98,246 26,887 Depreciation 64,597 78,909 Allowance for doubtful accounts 369,685 - Rent expense, non-cash 19,663 - Stock-based compensation 375,091 210,000 Deferred tax expense 532,700 74,360 Changes in operating assets and liabilities: Billed accounts receivable (739,370 ) 260,856 Unbilled accounts receivable (1,757,815 ) (671,991 ) Other receivables and prepayments 2,100 - Accounts payable (409,641 ) - Income tax payable 159,103 (147,410 ) Other payables and accrued liabilities 98,956 421,735 Net cash (used in) provided by operating activities (95,693 ) 516,773 Cash flows from investing activities: Purchase of property, plant and equipment (10,532 ) (163,958 ) Net cash used in investing activities (10,532 ) (163,958 ) Cash flows from financing activities: Cash received from reverse acquisition - 628,773 Repayments of advances from stockholders 62,881 120,895 Net cash provided by financing activities 62,881 749,668 Effect of exchange rate changes on cash and cash equivalents 236,237 46,013 NET CHANGE IN CASH AND CASH EQUIVALENTS 192,893 1,148,496 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 2,775,361 563,374 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 2,968,254 $ 1,711,870 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest expenses $ - $ - Cash paid for income taxes $ 843,772 $ 286,049 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED MARCH 31, 2008 (Currency expressed in United States Dollars (“US$”), except for number of shares) (unaudited) Series “A” Preferred Stock Common stock No. of shares Amount No. of shares Amount Additional paid-in capital Deferred compensation Stock subscription receivable Accumulated other comprehensive income Statutory reserve Retained earnings Total equity Balance as of July 1, 2007 100,000 $ 100 28,662,114 $ 28,662 $ 1,151,049 $ (236,250 ) $ - $ 168,372 $ 155,661 $ 1,406,896 $ 2,674,490 Fair value of stock options issued for services, non-cash - 258,020 (106,433 ) - 151,587 Common stock issued for options exercised - - 2,000,000 2,000 763,000 - (765,000 ) - Rent expenses for office maintained by shareholder, non-cash - 19,663 - 19,663 Recognition of stock-based compensation expenses for the period - 223,504 - 223,504 Net income for the period - 84,294 1,006,698 1,090,992 Foreign currency translation adjustment - 299,359 - - 299,359 Balance as of March 31, 2008 $ $ 100,000 $ 100 $ 30,662,114 $ 30,662 $ 2,191,732 $ (119,179 ) $ (765,000 ) $ 467,731 $ 239,955 $ 2,413,594 $ 4,459,595 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (FORMERLY DISPATCH AUTO PARTS, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (unaudited) NOTE－1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-Q and Rule 10-01of Regulation S-X.Accordingly, they do not include all of theinformation and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statementsreflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidatedfinancial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in theAnnual Report on Form 10-KSB for the yearended
